Exhibit 10.2

 

PURCHASE AND SALE AGREEMENT



Green Communications Companies

  

This is a Purchase and Sale Agreement, dated May 22, 2015 (“Agreement”), among
Cheryn K. Robins and Vernon G. Robins, individually and as Trustees of the
Robins Family Trust, dated October 21, 2010, in their capacities as Managers and
Members of the Companies (collectively, “Robins” or “Sellers”), and PQH
Wireless, Inc., a Nebraska corporation ( “Buyer”).

 



Background

  

A.          Sellers are the sole Members in four entities, Green Communications,
LLC, a Washington limited liability company (“Green WA”), Green Communications,
LLC, an Arizona limited liability company (“Green AZ”), Green Communications,
LLC, an Oregon limited liability company (“Green OR”), and Go Green, LLC, an
Arizona limited liability company (“Go Green,” and collectively referred to with
Green WA, Green AZ, and Green OR as the “Companies”). Specifically, Cheryn K.
Robins and Vernon G. Robins own 100% of the outstanding Member Interests in
Green WA, Green AZ, and Green OR, and as of the Closing will own 100% of the
outstanding Member Interests in Go Green. All such Member Interests are
collectively referred to as “Sellers’ Member Interests”.

 

B.            The Companies collectively operate 41 wireless premier dealer
retail stores, located at the addresses listed on Attachment A (“Stores”), under
the Cricket® brand name (“Business”). One other store is in the process of
opening, to be located in Prescott, Arizona (“Prescott Store”), and is included
in the term “Stores” as the context requires in this Agreement. The parties have
agreed to the basic terms under which Sellers will sell to Buyer 100% of the
Sellers’ Member Interests and all associated Assets owned by the Companies, and
this Agreement is intended to describe the entire understanding of the parties.
The parties intend that the transaction will be structured as a sale of Member
Interests, such that Buyer will receive the Companies and their Business as an
ongoing operation.



 

Agreement

  

Accordingly, for valuable consideration, the parties agree as follows:

 



1.            Member Interests and Assets to be Purchased.

  

(a)          Green WA. Robins agree to sell, transfer, assign and deliver to
Buyer, and Buyer agrees to purchase from Robins, Robins’s entire Member Interest
in Green WA, representing 100% of the outstanding Member Interests in Green WA.
Upon Closing, Robins will be removed as Members of Green WA, and will hold no
position as a Manager or other officer of Green WA, and Buyer will be the sole
remaining Member and Manager.

 



(b)          Green AZ. Robins agree to sell, transfer, assign and deliver to
Buyer, and Buyer agrees to purchase from Robins, Robins’s entire Member Interest
in Green AZ, representing 100% of the outstanding Member Interests in Green AZ.
Upon Closing, Robins will be removed as Members of Green AZ, and will hold no
position as a Manager or other officer of Green AZ, and Buyer will be the sole
remaining Member and Manager.

 

(c)          Green OR. Robins agree to sell, transfer, assign and deliver to
Buyer, and Buyer agrees to purchase from Robins, Robins’s entire Member Interest
in Green OR, representing 100% of the outstanding Member Interests in Green OR.
Upon Closing, Robins will be removed as Members of Green OR, and will hold no
position as a Manager or other officer of Green OR, and Buyer will be the sole
remaining Member and Manager.

 



1

 

 



(d)          Go Green. Robins agree to sell, transfer, assign and deliver to
Buyer, and Buyer agrees to purchase from Robins, Robins’s entire Member Interest
in Go Green, representing 100% of the outstanding Member Interests in Go Green.
Upon Closing, Robins will be removed as Members of Go Green, and will hold no
position as a Manager or other officer of Go Green, and Buyer will be the sole
remaining Member and Manager.

 

(e)          Ongoing Business; Assets. The Sellers’ Member Interests described
above will be transferred to Buyer at the Closing, such that Buyer will receive
the Companies’ Business operation as an ongoing business without interruption.
With the purchase of the Sellers’ Member Interests, Buyer will take control of
all of the Companies’ assets necessary to run the Business, which include but
are not limited to Cricket® Wireless dealer agreements, store Leases, phone
inventory with a purchase date of 60 days or less before Closing (“Phone
Inventory”), prepaid assets, licenses, fixed assets, and all other assets used
in the Business, except as described in this Agreement (collectively, the
“Acquired Assets”).

 

(f)          Vehicles Purchased. Schedule 1(f) contains a list of Company-owned
vehicles that are used in the Business, including vehicle description, VINs, and
estimated value of each (“Vehicles”). Buyer will evaluate the Vehicles during
the Confirmatory Diligence Period with the good faith effort to purchase the
Vehicles at the Closing, subject to any existing liens. Amounts that are paid by
Buyer for the Vehicles shall be in addition to the Purchase Price, as defined in
Section 2 below.

 

(g)          Accessory Inventory. Buyer shall pay Sellers at Closing, as an
adjustment to the Purchase Price pursuant to Section 2.2 below, an amount equal
to 100% of the cost of all accessory inventory on the books with a purchase date
of 90 days or less (collectively, the “Accessory Inventory”).

  

(h)          Excluded Assets. For the avoidance of doubt, this Agreement
specifically excludes all cash on hand of the Companies through the Closing
date, balances in the checking accounts of the Companies through Closing,
Pre-Closing Receivables (and related items for which Sellers are entitled to
under the Post-Closing Adjustment), and Sellers’ personal vehicles, which
Sellers shall retain post-Closing (collectively, the “Excluded Assets”);
provided, however, that the cash in the Companies’ banking accounts in an amount
sufficient to cover known expenses incurred as of the Closing will remain in
such accounts at the Closing and be reconciled as part of the Post-Closing
Adjustments contemplated under Section 2.2. At the Closing, Buyer will deposit
into such accounts sufficient funds to cover June rent.

  

(i)          Intellectual Property; Green TX Excluded. Sellers release to Buyer
all rights to the trade names “Green Communications” and “Go Green”, within the
states of Washington, Arizona, Oregon, and Idaho. Buyer acknowledges that Robins
maintain an entity in Texas known as Green Star, LLC, which owns and operates
one or more wireless premier dealer retail stores under the Cricket® brand name
(“Green TX”). Buyer agrees that Green TX is not included in the transactions
described in this Agreement, and that Robins may continue to operate under the
trade name “Green Star” in Texas.

 

2.          Purchase Price and Payment. The purchase price for Sellers’ Member
Interests is Two Million Two Hundred Thousand and no/100 United States Dollars
($2,200,000.00), subject to the adjustments provided in Section 2.2 of this
Agreement (“Purchase Price”).

 

2

 



 



2.1          Payment by Buyer. Subject to Sellers’ compliance with the terms of
this Agreement, Buyer agrees to pay to Sellers in cash, by wire transfer or
immediately available funds, the Purchase Price as follows:

 

(i)          $220,000.00 (refundable in the event the Closing does not occur as
contemplated by Sections 7 and 15 below), payable to Escrow Agent immediately
upon signing this Agreement (which amount will be credited against the Purchase
Price at Closing) (“Deposit”); and

  

(ii)        an amount equal to Three Hundred Thirty Thousand Dollars ($330,000)
(the “Escrow Fund”) shall be paid by Buyer to the Escrow Agent at the Closing,
such Escrow Fund to be held in accordance with the terms of an Escrow Agreement
between Buyer and Sellers substantially in the form attached hereto as Exhibit A
(the “Escrow Agreement”) (and such amount (reduced by payments required to be
made under the Escrow Agreement) shall be released to Sellers six months after
Closing); and

 



(iii)       the remainder of the Purchase Price, payable to Escrow Agent on or
before the Closing (which amount is to be released to the Sellers immediately
upon the Closing).

 



2.2          Adjustments to Purchase Price. The Purchase Price shall be adjusted
as follows:

 

(i)          Phone Inventory; Excess Accounts Payable. The Companies’ existing
Phone Inventory as of the Closing date shall be netted (at 100% cost) against
the Companies’ total IMM (Brightpoint) accounts payable balance existing as of
the Closing date (“IMM Accounts Payable”). In the event that IMM Accounts
Payable exceed the amount of Phone Inventory (such difference being referred as
“Excess Accounts Payable”), the Purchase Price will be adjusted downward by the
amount of such Excess Accounts Payable. In the event that the amount of Phone
Inventory exceeds IMM Accounts Payable (such difference being referred as
“Excess Inventory”), the Purchase Price will be adjusted upward by the amount of
such Excess Inventory. A schedule presenting the aggregate IMM Accounts Payable
and Phone Inventory, as of the date of this Agreement, is attached hereto as
Schedule 2.2(i).

 

(ii)        Accessory Inventory. Buyer shall pay Sellers at Closing for all
Accessory Inventory.

  

(iii)       Post-Closing Adjustments. Within 45 days after the Closing, there
shall be a post-Closing adjustment to the Purchase Price to account for (A) any
trailing credits, instant rebates, and Clover, callidus, and CSP payments
directly related to any pre-Closing phone sales by the Companies, (B) any
pre-Closing liabilities of the Companies paid by the Buyer, (C) any amounts owed
by Sellers to Buyer for pre-Closing obligations of the Business after the
reconciliation of banking accounts, and (D) cash on hand in the Companies’
depositary accounts (in the aggregate, the “Post-Closing Adjustment”). Buyer
shall prepare and deliver to Sellers a written reconciliation of the
Post-Closing Adjustment on or prior to the 45th day after the Closing, and such
reconciliation shall be final unless the Sellers provide Buyer with written
notice to the contrary within ten days of receipt of the reconciliation. In the
event of a dispute regarding the Post-Closing Adjustment, the parties will work
together in good faith to resolve such dispute. If such dispute cannot be
resolved, the Buyer or Sellers, as applicable, will pay the other party/parties
the undisputed portion of the Post-Closing Adjustment, and the disputed portion
shall be submitted to a arbitration pursuant to Section 31.

  

3

 



 

 2.3          Inventory. Phone Inventory and Accessory Inventory will be
determined as of the Closing date, using the Companies’ point-of-sale computer
reports (except in the case of manifest error).

 

 2.4          Consistent Tax Returns Reporting Allocation of Purchase Price. To
the extent necessary for asset purchase portion of this Agreement, Buyer and
Seller agree that (i) they will prepare and file their respective Forms 8594
under Internal Revenue Code Section 1060 with respect to their purchase and sale
of the Seller’s Business in a manner consistent with the recommendation from
Sellers’ accountant for all federal and state income tax reporting purposes.



 

3.          Collection of Accounts Receivable, Manufacturer’s Rebates, and
Deposits. Buyer shall use commercially reasonable efforts to collect accounts
receivable of the Companies, generated prior to the Closing (the “Pre-Closing
Receivables”), in the ordinary course (without any requirement to resort to
litigation), and shall remit to Sellers, as of the 45th day after Closing, a
written summary of collections of the Pre-Closing Receivables together with
related payments. The obligation to use commercially reasonable efforts in
collecting Pre-Closing Receivables, provide written summaries and remit related
payments, shall cease as of the 90th day after the Closing.





 

4.          Assumed Liabilities; Excluded Liabilities.

 



(a)          General. Buyer shall assume all Store leases (including the
Prescott Store) for stores currently operating and new stores to be opened in 60
days or less (“Leases”), the Cricket dealer agreements, and ordinary course
current IMM Accounts Payable, to the extent accrued on the balance sheet at
Closing and listed in Schedule 2.2(i) to this Agreement (“Assumed Liabilities”).
Buyer will not assume any intra-company liabilities, vehicle leases, negative
cash balances, or any other debt or liability of the Company not specifically
referenced as being assumed above, specifically including but not limited to all
liabilities of the Business arising prior to the Closing or relating to Sellers’
ownership or operation of the Business prior to the Closing (collectively, the
“Excluded Liabilities”). Sellers will promptly discharge and pay when due, after
the Closing, all Excluded Liabilities. Sellers’ Member Interest and Acquired
Assets will be delivered free and clear of liens, claims, and interests.

  

 (b)          Leases. Buyer acknowledges that certain Leases are for a specified
term, and others are on a month-to-month basis. A summary of the Leases is
attached hereto as Schedule 4(b), which summary identifies the Landlord, the
property address, the amount of monthly rent, and the remaining term of the
existing Lease (as amended, if applicable), together with an indication as to
whether any such Lease provides any of the Companies with an extension option.
Buyers and Sellers will cooperate in good faith to obtain Landlords’ consent for
Buyer to the transactions contemplated hereby, if necessary, and to remove
Sellers as personal guarantors on the Leases. Landlord consent is not a
condition precedent to Buyer’s obligation to proceed to Closing.



 

5.          Liabilities. Sellers will pay from the Companies’ accounts all
accounts payable and other obligations and liabilities of the Companies accruing
on or before the Closing Date, and will not allow any account payable to go into
default.

 



4

 



 

6.          Business Credit Cards and Accounts; Cooperation.



 

 (a)          All charges on credit and other business cards used in the
Business (“Charge Cards”) will be assumed and paid by Sellers as of the Closing
date. All Charge Cards are issued in Sellers’ personal names, and will retained
by Sellers. Buyer will be responsible for opening and maintaining separate
credit cards for the Companies for use post-Closing.

 

 (b)          Buyer will succeed to the Business’s various banking, checking and
merchant accounts. Schedule 6(ii) attached hereto lists each such account of the
Business and the authorized signatories therefor. At Closing, Sellers will cause
those persons designated by the Buyer to be added as authorized signatories to
the banking, checking and merchant accounts of the Companies to be replaced with
those persons designated by the Buyer. Corporate Commission documents for the
Companies will be changed within one week after Closing to reflect new managers,
as directed by Buyer, at which time Sellers will be remove from the accounts.
Buyer will be given full access to the merchant accounts at Closing.
Subsequently, the Business shall continue to operate with the existing accounts,
and Sellers agree not to make any changes to such accounts or redirect funds
from them. Merchant accounts will be replaced by Buyer for each Store when it is
updated to the RQ4 System by Cricket. At the time of such update, the respective
existing account will be closed.

 

 (c)          Sellers will forward to the Companies, at the location agreed by
the parties, all invoices related to the Business that are received by the
Sellers after the Closing, whether related to the period of time prior to or
after the Closing, together with an indication of which invoices have been paid
by the Sellers (i.e., because the invoiced services or goods were rendered or
purchased pre-Closing, or because of some other covenant in this Agreement
obligating the Sellers to pay such invoices) and which invoices are to be paid
by one or more of the Companies (i.e., because the invoiced services or goods
were rendered or purchased post-Closing, or because of some other covenant in
this Agreement obligating the Buyer to pay such invoices).

  

7.          Confirmatory Diligence Period. Buyer acknowledges that it has
already analyzed the financials of the Companies based on the limited
information provided to Buyer, and has had an introductory meeting and
conference calls with Sellers. Buyer’s remaining due diligence requirements are
confirmatory in nature and can be completed promptly. Buyer does not foresee
having any due diligence items that would hold up Closing. Accordingly, Buyer
shall have 15 business days from the date of this Agreement or until the
Closing, whichever is earlier, to review all records and items delivered by
Seller, to make appropriate inspections of the Stores on a “secret shopper”
basis, to confirm that the Assets and Business are sufficient and acceptable for
Buyer’s needs, and to otherwise provide Sellers with reasonable follow-on due
diligence informational requests (“Confirmatory Diligence Period”). Sellers will
promptly provide, and cause the Companies to provide, all reasonable information
requested by Buyer. During the Confirmatory Diligence Period, Buyer and its
representatives and agents shall have reasonable access to the Stores and
Business records in order to conduct physical inspections. During the
Confirmatory Diligence Period, Buyer may, for any reason, terminate the
Agreement by written notice to Seller; in that event, the Deposit shall be
immediately released to Buyer, and the parties shall have no further rights or
obligations under this Agreement. The parties will exercise all good faith
efforts to complete the due diligence as quickly and efficiently as possible.



 

8.          Companies and Business Condition; Acknowledgment. Buyer shall
conduct its own independent investigation of the Companies’ historical financial
statements, with no representations required by Sellers related to them other
than as expressly contained in this Agreement. Buyer acknowledges that it is
purchasing the Sellers’ Member Interests without any representations or
warranties to Buyer except those expressly provided in this Agreement, including
without limitation the full disclosure representation in Section 9(u).

 



5

 

 

9.          Representations, Warranties and Covenants of Sellers. Sellers
jointly and severally represent, warrant, and covenant to Buyer as of the date
of the Closing as follows:

 

 (a)          Company Organization. The Companies have been duly formed, and are
validly existing and in good standing in their respective state of organization.
The Companies have all required business, transaction privilege, and other
licenses necessary to carry on the Business in their respective locations.

 

 (b)          Ownership of Member Interests. Sellers are the legal owners of
their respective Sellers’ Member Interests, and Sellers have not sold, gifted,
encumbered, or otherwise transferred or conveyed all or any portion of Sellers’
Member Interests. Sellers have and will convey to Buyer good and marketable fee
title to Sellers’ Member Interests, free and clear of all options, rights of
first refusal, possessory interests, liens, mortgages, pledges, encumbrances,
and charges of any kind. There are no outstanding contracts, agreements, or
other rights affording any person or entity the right to obtain any membership
interest in any of the Companies. To the extent Sellers have entered into any
agreement to sell, transfer or encumber all or any portion of Sellers’ Member
Interests, or issue any new membership interests in any of the Companies,
Sellers shall fully indemnify Buyer as to any such transfer. After the Closing,
Buyer will enjoy all the rights and benefits of exclusive ownership of the
Companies and Business as an ongoing business.

  

 (c)          Ownership and Sufficiency of Acquired Assets. The Companies are
the legal owners of their respective interests in the Acquired Assets, and the
Companies have not sold, gifted, encumbered, or otherwise transferred or
conveyed all or any portion of the Acquired Assets other than in the ordinary
course of business. Buyer, by virtue of its ownership of the Sellers’ Member
Interests as of the Closing, will receive good and marketable fee title to the
Acquired Assets, free and clear of all options, rights of first refusal,
possessory interests, liens, mortgages, pledges, encumbrances, and charges of
any kind, except for purchase money liens on certain Vehicles, as disclosed. The
Companies have not entered into any agreement to sell, transfer or encumber all
or any portion of the Acquired Assets. The assets owned by the Companies are in
good condition and repair, ordinary wear and tear excepted, and are usable in
the ordinary course of business. The assets of the Companies include all assets,
both tangible and intangible, necessary for the conduct of the Business as it is
being conducted as of the date hereof.

  

 (d)          Authority. Sellers and the Companies have full legal right, power
and authority, without the consent of any other person, to execute and deliver
this Agreement and to carry out the contemplated transactions, and to perform
their obligations under it. Sellers’ execution of this Agreement and performance
of their obligations do not and will not violate any contractual or other legal
obligations or restraints upon Sellers, violate any provision of the charter
documents of any of the Companies, permit any third party the right to terminate
any contract to which the Companies are a party (except for requirements for
consent from Cricket and Brightpoint, and Landlord consent on Leases),
accelerate any obligation of the Companies, or cause any assets of the Companies
to become subject to a lien.

 

 (e)          Validity. This Agreement has been, and the documents to be
delivered at the Closing will be, duly executed and delivered by Sellers, and
the Agreement constitutes lawful and legally binding obligations of Seller,
enforceable according to their respective terms, subject to customary
enforceability exceptions.

 



6

 

  

 (f)          Accuracy of Financial Statements; No Adverse Change. The
Companies’ financial records provided to Buyer, copies of which are attached
hereto as Schedule 9(f) (the “Financial Statements”), present fairly the
financial position and results of operations of the Business as of the indicated
dates and for the indicated periods, and have been prepared on a cash basis
consistent with historical practice. There have been no adverse changes in the
operations or finances of the Business after January 1, 2015 through and
including the Closing Date, except as disclosed on Schedule 9(f) attached
hereto. From and after January 1, 2014 and through and including the date of
Closing: (i) the Business has been conducted only in the ordinary course
consistent with past practice, and (ii) there has not been any change in the
accounting methods, principles or practices of the Business, except as disclosed
on Schedule 9(f) attached hereto.

  

 (g)          Business Insurance. None of the Companies have received any notice
of cancellation or non-renewal, or of material premium increases, with respect
to any of the Business insurance policies. There are no pending claims made by
or on behalf of the Companies under such policies, and no claims have been
denied. No gaps in coverage have occurred with respect to the Business insurance
policies during the last two (2) years.

  

 (h)          No Breach. Each of the Companies is in good standing under the
Cricket® Dealer Agreement, and Leases, and there is no breach or threatened
breach under such agreements by either any of the Companies, Cricket Wireless,
the Landlords, or any other third party, and all of such agreements are valid
and binding agreements of the Companies in full force and effect.

  

 (i)          No Breach of Operating Agreements. Sellers waive, or have no
knowledge of, any breach of the Operating Agreements for the Companies.

  

 (j)          No Undisclosed Liabilities. Except as disclosed in the Financial
Statements or on Schedule 9(j), and except for liabilities incurred in the
ordinary and usual course of normal day-to-day operations of the Business, the
Business does not have liability of any nature whether or not absolute,
contingent or otherwise, that would be required to be disclosed on the Financial
Statements.

  

 (k)          No Litigation. Neither Sellers nor the Companies are engaged in,
or a party to, or threatened with any legal, administrative or governmental
action or investigation, and Sellers do not know of or anticipate any such
action or investigation that would have any effect on the Companies or the
Business.

 

 (l)          No Judgments or Liens. There are no judgments, attachments,
levies, executions, assignments for the benefit of creditors, receiverships,
conservatorships, or voluntary of involuntary proceedings in bankruptcy or
pursuant to any other debtor relief laws, contemplated by Seller, or filed by
Seller or, to the best of Seller’s knowledge, pending in any current judicial or
administrative proceedings against Seller or any of the Companies.

 

 (m)          Taxes. All sales, transaction privilege, use, property, and other
federal, state, and local taxes relating to the Business or resulting from the
conduct of the Business prior to and as of Closing are the responsibility of,
and will be promptly paid by, Sellers. All such tax returns have been properly
filed, and they accurately reflect the operations of the Business.

 



7

 

  

(n)          Environmental Matters. Sellers have not received any written notice
of any proceeding or any inquiry by any governmental agency concerning any
environmental contamination or leakage, or any violation of any local, state or
federal statutes or laws governing the storage, disposal, or clean-up of
hazardous substances at the Stores or the real property on which the Stores are
located.

  

(o)          Employment Matters.

 



(i)          Schedule 9(o) contains a complete and accurate list of (A) the
names of all employees of the Business; (B) their titles or positions; (C) their
dates of hire; (D) their current salaries or wages and all bonuses, commissions
and incentives paid at any time during the past 12 calendar months; (E) their
last compensation changes and the dates on which such changes were made; (F) any
non-standard bonus, commission or incentive plans or agreements for or with
them; (G) any outstanding loans or advances made by or to them; and (H) any
verbal or written employment agreements which impact or establish the terms of
employment of those persons. Correct and completed copies of all written
employment agreements, including all amendments thereof and exhibits or addenda
thereto, have been delivered to the Buyer.

  

(ii)        Schedule 9(o) contains a complete and accurate list of (A) the
identities of all independent contractors currently engaged by the Business; (B)
their payment arrangements; and (C) a brief description of the type of services
provided by them. Correct and completed copies of all written agreements with
independent contractors, including all amendments thereof and exhibits or
addenda thereto, have been delivered to the Buyer.



 

(iii)       Except for any limitations of general application which may be
imposed under applicable labor or employment laws, and except for any employment
agreements otherwise disclosed and provided to the Buyer, the Companies have the
right to terminate the employment of each of their employees at will, and to
terminate the engagement of any of their independent contractors, without any
payment, penalty or liability to any such person other than for services
rendered through the date of termination.

  

(iv)        Sellers have delivered to the Buyer accurate and complete copies of
all current employee manuals and handbooks, disclosure materials, policy
statements and other materials prepared, disclosed or promulgated by the
Companies at any time during the last two years relating to the employment of
the current and former employees of the Business.

 



(v)          Sellers shall pay and discharge, or cause the Companies to pay and
discharge at the Closing, all employee-related liabilities relating to periods
of time prior to the Closing, including but not limited to: (A) the payment of
unpaid salaries and bonuses; and (B) the payment of all accrued but unpaid
vacation or sick or PTO days.

  

(p)          Material Contracts. Schedule 9(p) contains a true, complete and
correct list of all contracts and agreements, whether written or oral, which are
used in the Business and which require a payment to or from any one or more of
the Companies of $15,000 or more per year (collectively, the “Material
Contracts”). True and complete copies of the Material Contracts, including all
amendments thereof and exhibits and addenda thereto, have been provided to the
Buyer. Each Material Contract is a valid and binding agreement of one or more of
the Companies and is in full force and effect. The Companies have performed all
obligations required to be performed by them under or in connection with each
Material Contract and are not in receipt of any claim of default under any
Material Contract. Sellers do not have knowledge of a breach or anticipated
breach by any other party to any Material Contract.

 

8

 



  

(q)          Cricket Wireless. Other than the Green TX, after the Closing the
Sellers will not have any ownership interest in, or any interest as a financier,
employee, consultant or otherwise with, any entity that is a Cricket Wireless
authorized dealer or authorized dealer of another wireless carrier or retailer,
or any entity affiliated with any of the foregoing. Neither the Sellers nor the
Companies are obligated to open any new Cricket Wireless or other wireless
carrier or retail locations, other than the location described herein as the
Prescott Store, and have made no written or verbal commitments to Cricket
Wireless, any other wireless carrier or retailer, or any other person, on behalf
of the Companies or otherwise, to open any new Business locations.

 

(r)          Restrictive Covenants. The Companies are not a party to any written
contract, license agreement or other restriction limiting the scope of the
Business’ current or future operations or the sale or use of the Companies’
assets in any manner whatsoever.

 

(s)          Related-Party Transactions. Except as set forth on Schedule 9(s),
none of the Companies have any business relationship, whether in the form of
employment, consulting, supply, vendor, maintenance, leases or other kinds of
agreements, written or unwritten, with any Related Parties. For this purpose,
“Related Parties” means any of the Sellers’ or their respective family members
or relatives, employees of the business, or any entity controlled by any of the
foregoing persons.

 

(t)          Vehicles. All Vehicles to be purchased pursuant to Section 1(f) are
in good working order and condition, ordinary wear and tear excepted, and all
routine maintenance on such Vehicles has been performed.

 

(u)          Full Disclosure. No representation or warranty of Sellers contained
in this Agreement, any Schedules, any exhibit hereto or in any statement
(including but not limited to the Financial Statements), certificate, instrument
of transfer or conveyance or other document furnished to Buyer pursuant to this
Agreement, or otherwise in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact required to make the statements herein or
therein not misleading.

  

(v)          Survival. Sellers’ representations, warranties, and covenants under
Sections 9(a) (Company Organization), 9(b) (Ownership of Member Interests), 9(c)
(Ownership of Acquired Assets), 9(d) (Authority), 9(e) (Validity), and 9(j) (No
Undisclosed Liabilities) shall forever survive the Closing of this Agreement.
Sellers’ representations under Sections 9(l) (Taxes), 9(m) (Environmental
Matters), and 9(k) (Litigation) shall survive for a period equal to the
applicable statute of limitations. Finally, all other representations of Seller
under Sections 9 shall survive for a period of 12 months following the Closing
of this Agreement.

 



10.          Representations, Warranties and Covenants of Buyer. Buyer
represents, warrants, and covenants to Sellers as of the date of this Agreement
and as of the Closing as follows:

 

(a)          Authority. Buyer has full legal right, power and authority, without
the consent of any other person, to execute and deliver this Agreement and to
carry out the contemplated transactions, and to perform Buyer’s obligations
under it. Buyer’s execution of this Agreement and performance of its obligations
does not and will not violate any contractual or other legal obligations or
restraints upon Buyer. The person signing this Agreement on Buyer’s behalf has
full corporate power and authority to do so; on Seller’s request, Buyer shall
provide an accurate copy of signing resolutions duly signed or approved by
Buyer’s board of directors.

 



9

 

 



(b)          Validity. This Agreement has been, and the documents to be
delivered at the Closing will be, duly executed and delivered by Sellers, and
the Agreement constitutes lawful and legally binding obligations of Seller,
enforceable according to their respective terms, subject to customary
enforceability exceptions.

 

(c)          Survival. Buyer’s representations, warranties, and covenants
survive the Closing of this Agreement.

  

11.          Interim Conduct of Company.

  

(a)          Obligations. From the date of this Agreement through the Closing
Date, Sellers will do the following, at Sellers’ expense:

 

(i)         Carry on the Business substantially consistent with prior practice
and not introduce any materially new method of management, operation, or
accounting; and

  

(ii)        Preserve intact the organization and reputation of the Business,
retain and maintain Sellers’ relationships with customers, vendors, suppliers,
Cricket®, and others having business relations with Seller;

 

(iii)       Preserve and maintain the Assets and the Stores in good working
order, and perform any needed repairs. Notwithstanding the foregoing, Sellers
are not required to make any capital expenditures or tenant improvements in the
Stores, including without limitation, the Prescott Store; and

  

(iv)        Disclose to Buyer in writing the occurrence of any facts or events
that could have a material adverse effect on the financial condition, operating
results, customer, employee or supplier or dealer relations, prospects or
Business taken as a whole.

 

(b)          Prohibitions. From the date of this Agreement through the Closing
Date, Sellers will not do or agree to do any of the following, except in the
ordinary course of business, without Buyer’s prior written consent:

 

(i)          dispose of or purchase any assets;

  

(ii)        dispose of or purchase any inventory, except in the ordinary course
of Business and consistent with normal practice; or

 

(iii)       incur liabilities against the Business;

 

(iv)       enter into, modify, terminate, or breach any existing vendor
contract, the Cricket® Dealer Agreement, any Lease, or other agreement (except
as expressly consented to by Buyer); Buyer acknowledges that Sellers are
currently negotiating a new location for a Store in Tucson and consents to
Sellers’ judgment as to such location to the extent decisions must be made
before Closing;

 



10

 





 

(v)         hire or terminate any employee, change any benefits or compensation
package for employees, discuss this transaction with employees, or solicit any
employee to leave his or her employment in the Business; or

 

(vi)        waive or release any material causes of action, lawsuits, judgments,
claims or demands.

 

12.          Non-Solicitation; Non-Competition.

 

(a)          Non-Solicitation; Robins. As a material term of this Agreement,
Robins agree, for a period commencing on the date of this Agreement and
continuing for five years (“Restriction Period”), not to do any of the
following, directly or indirectly, as an owner, agent, principal, director,
officer, partner, employee, consultant, independent contractor, or otherwise:

 

(i)          solicit or induce, or attempt to solicit or induce, any customer of
the Business to not do business with the Companies or the Buyer, or to cease
doing business with the Companies or the Buyer;

 

(ii)         solicit, induce, or attempt to solicit or induce, any employee of
the Business to leave the employ of the Companies or the Buyer;

 

(iii)         maliciously or otherwise intentionally interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Companies or Buyer (on the one hand) and Cricket Wireless (on the other hand),
or between the Companies or Buyer (on the one hand) and any customer, vendor,
supplier, employee, consultant or independent contractor of Buyer or the
Companies (on the other hand).

 

(b)           Non-Competition; Robins. As a material term of this Agreement,
Robins agree that Robins will not, during the Restriction Period, directly or
indirectly, as an owner, agent, principal, director, officer, partner, employee,
consultant, independent contractor, or otherwise, open, operate, or engage in a
business that is similar to, or in competition with, the Business in Washington,
Oregon, Arizona, or Idaho.

 

(c)          Non-Solicitation; Buyer. As a material term of this Agreement, if
Buyer elects to cancel this Agreement before the end of the Confirmatory
Diligence Period, or fails to proceed to Closing because of Buyer’s breach of
the Agreement, then for a period commencing on the date of such election or the
Closing Date, whichever is earlier (“Cancelation Date”) and continuing for one
year from such Cancelation Date (“Buyer Restriction Period”), Buyer agrees not
to do any of the following, directly or indirectly, as an owner, agent,
principal, director, officer, partner, employee, consultant, independent
contractor, or otherwise:

(i)          solicit, induce, or attempt to solicit or induce, any employee of
the Business to leave the employ of the Companies (other than circumstantially
through general solicitation activities such as newspaper or online ads not
specifically targeted at employees of the Companies);

 

(ii)         solicit, induce, or attempt to solicit or induce, any Landlord of
the Leases to terminate or fail to renew any Lease of the Companies;

 

(iii)         maliciously or otherwise intentionally interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Companies or Sellers (on the one hand) and Cricket Wireless (on the other hand),
or between the Companies or Sellers (on the one hand) and any vendor, supplier,
employee, Landlord, consultant or independent contractor of Sellers or the
Companies (on the other hand).

 



11

 

 



(d)          Necessary Provisions. The parties acknowledge that the
non-solicitation and non-competition covenants contained in this Section are
commercially reasonable restrictions that are necessary to preserve the Business
and goodwill of the Business, and that are essential to the planned operations
of the Business. The parties also acknowledge that these restrictions do not
unduly hinder them respectively in their ability to earn a livelihood and
support themselves financially. The parties also acknowledge that the Purchase
Price is materially affected by these non-solicitation and non-competition
provisions. 

 

(e)          Remedies for Breach. 

 

(i)          The parties recognize that breach or threatened breach of any of
the non-solicitation and non-competition covenants of this Agreement would
result in serious harm to the other party and the Business, for which monetary
damages might not be an adequate remedy, and that the amount of such damages
would be difficult to determine. Therefore, if a party breaches any such
provision, or engages in any activity which, in the other party’s reasonable
judgment, constitutes a threat to breach any such provision, then such other
party shall be entitled to seek injunctive relief and specific performance in
addition to any other available legal or equitable remedies allowed under
applicable law. The breaching party releases the other from any requirement to
post a bond in connection with temporary or interlocutory injunctive relief, to
the extent permitted by law, and from the need to prove irreparable harm, to the
extent permitted by law.

 

(ii)         In the event of breach by a party, then the other party may recover
by appropriate action the amount, if ascertainable, of the actual damage caused
by any failure, refusal or neglect of the breaching party to perform the
covenants above, together with any and all costs incurred by the non-breaching
party, including reasonable attorneys’ fees, in seeking such relief.

 

(iii)       The remedies provided in this Section shall be deemed cumulative and
the exercise of one shall not preclude the exercise of any other remedy at law
or in equity for the same event or any other event.

 

13.          Release and Indemnity.

 

13.1          Sellers. Except as set forth in this Agreement, and except for
claims arising out of this Agreement, Sellers, individually and on behalf of
their heirs, representatives and assigns, release and forever discharge Buyer
from and against, and jointly and severally indemnify and hold harmless the
Buyer from and against, any and all claims (including third-party claims),
rights, demands, suits, causes of action, damages, costs (including costs of
investigation), fees (including reasonable attorneys’ fees), expenses, and
liabilities of any nature, known or unknown (including without limitation any
tax or creditor liabilities, contract and tort claims and claims for personal
injuries and health-related injuries, and all Excluded Liabilities), relating to
or arising from (i) Sellers’ ownership or operation of the Business prior to the
Closing, and all Excluded Liabilities (specifically including all tax-related
obligations of Sellers or the Companies relating in any way to periods of time
prior to the Closing), (ii) the breach of any covenants of Sellers contained in
this Agreement, or (iii) the breach of any representations or warranties of
Sellers contained in this Agreement. In addition, Sellers release and forever
discharge Buyer from any claim for past salary, distributions, or other benefits
accruing to Sellers before the Closing. The Purchase Price represents a full and
final payment to Sellers for Sellers’ Member Interests, and no further money
will be owed to Sellers, except as provided in this Agreement.

 



12

 

 

13.2          Buyer. Except as set forth in this Agreement, and except for
claims arising out of this Agreement, Buyer and its successors and assigns
release and forever discharge Sellers from and against, and indemnify and hold
harmless the Sellers from and against, any and all claims, rights, demands,
suits, causes of action, damages, penalties, costs (including costs of
investigation), fees (including reasonable attorneys’ fees), expenses, and
liabilities of any nature, known and unknown (including without limitation any
tax or creditor liabilities, contract and tort claims and claims for personal
injuries and health-related injuries) incurred by Sellers by reason of (i)
Buyer’s ownership or operation of the Business from and after the Closing Date,
and all Assumed Liabilities, (ii) the breach of any covenants of Buyer contained
in this Agreement, or (iii) the breach of any representations or warranties of
Buyer contained in this Agreement. For avoidance of doubt, under clause (i)
above, Buyer specifically indemnifies Sellers from and against all claims,
rights, demands, suits, causes of action, damages, penalties, costs, fees,
expenses, and liabilities of any nature, arising or accruing after the Closing,
relating to any Personal Guaranties of Sellers on the Leases.

 

13.3          Unknown Claims. IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
RELEASES AND INDEMNITIES CONTAINED IN THIS AGREEMENT EXPRESSLY INCLUDE, AND
SHALL CONSTITUTE FULL, ADEQUATE AND COMPLETE CONSIDERATION FOR, THE RELEASE OF
ALL CLAIMS AND INJURIES THE NATURE, EXTENT AND AMOUNT OF WHICH ARE NOT, AND
DESPITE REASONABLE DILIGENCE COULD NOT NOW BE, KNOWN TO THE RESPECTIVE PARTIES
(“UNKNOWN CLAIMS”), AND THAT, ANY PRINCIPLE OR RULE OF LAW TO THE CONTRARY, THE
INTENT AND AGREEMENT OF THE PARTIES IS THAT ANY AND ALL UNKNOWN CLAIMS AGAINST
EACH OTHER ARE AND SHALL BE RELEASED.

 

13.4          Notice to Indemnifying Party. If a party (“Indemnitee”) receives
written notice of any claim or the commencement of any action or proceeding with
respect to which the other party (“Indemnifying Party”) is obligated to provide
indemnification pursuant to this Agreement, the Indemnitee shall give the
Indemnifying Party written notice thereof and shall permit the Indemnifying
Party to participate in the defense of any such claim, action or proceeding by
counsel of the Indemnifying Party’s own choosing and at the Indemnifying Party’s
own expense. In addition, upon written request of the Indemnitee, the
Indemnifying Party shall assume the full responsibility for the defense of any
such claim, action or proceeding. In any event, the Indemnitee and the
Indemnifying Party shall cooperate in the compromise of, or defense against, any
such asserted liability.

 

13.5          Reservation of Rights. Neither a party’s representations and
warranties contained in this Agreement nor the party’s indemnification
obligations set forth in this Agreement shall be affected by (i) any due
diligence or other investigation conducted by another party; or (ii) any
knowledge on the part of another party or its agents or representatives of any
circumstances resulting from such investigation or otherwise, including without
limitation knowledge that one or more of such party’s representations or
warranties are or might be untrue when made or will or might become untrue on or
prior to the Closing.

 



13

 

 

14.          Conditions Precedent to Sellers’ Obligation to Close. The
obligation of Sellers to proceed to the Closing of this transaction is, at the
option of Sellers, subject to compliance with each of the following conditions,
at or prior to the Closing Date:

 

(a)          All representations and warranties of Buyer shall be true and
correct in all material respects on and as of the Closing Date as though made on
and as of the Closing Date.

 

(b)          All of the terms, covenants and conditions to be complied with and
performed by Buyer under this Agreement on or before the Closing Date shall have
been duly complied with and performed.

 

(c)          Buyer shall have delivered to Escrow the Deposit and all other
funds required to be paid, at Closing, to Sellers under this Agreement.

 

(d)          The parties shall have received consent from Cricket Wireless to
the transfer of ownership described in the Agreement.

 

(e)          Sellers shall have received proof that they have been released as
of the Closing from any and all obligations and personal guaranties under the
IMM Account.

 

15.          Conditions Precedent to Buyer’s Obligation to Close. The obligation
of Buyer to proceed to the Closing of this transaction is, at the option of
Buyer, subject to compliance with each of the following conditions, at or prior
to the Closing Date:

 

(a)          All representations and warranties of Sellers shall be true and
correct in all material respects on and as of the Closing Date as though made on
and as of the Closing Date.

 

(b)          All of the terms, covenants and conditions to be complied with and
performed by Sellers under this Agreement on or before the Closing Date shall
have been duly complied with and performed.

 

(c)          The parties shall have received consent from Cricket Wireless to
the transfer of ownership described in the Agreement.

 

(d)          Buyer shall have completed its confirmatory due diligence, the
results of which shall be satisfactory to Buyer in its discretion.

 

(e)          Buyer shall have received (as contemplated under Section 17.2),
reviewed and accepted, in its discretion, the updated disclosure schedules of
Sellers.

 

(f)          Buyer shall have received the approval of its Board of Directors to
consummate the transactions contemplated herein.

 

In the event that the foregoing conditions shall not have been satisfied on or
prior to June 1, 2015, Buyer shall be entitled to terminate this Agreement by
written notice to Seller; in that event, the Deposit shall be immediately
released to Buyer, and the parties shall have no further rights or obligations
under this Agreement, except as it relates to the non-solicitation provisions of
Section 12.

 

16.          Closing. The Closing of this Agreement shall occur on June 1, 2015
(“Closing Date” or “Closing”), and the effective date for the purpose of
transferring and turning over the Companies and Business shall be May 31, 2015.
The place of Closing shall be mutually agreed between both parties.

 

 



14

 

 

17.          Deliveries.

 

17.1          By Buyer. On or before the Closing, Buyer will deliver the
following:

 

(a)          To the Escrow Agent, certified funds of Buyer payable to or for the
benefit of Sellers in the amount of the Purchase Price, as adjusted for
adjustments under Section 2 above, plus the agreed upon acquisition price for
any Vehicles Buyer shall have agreed in writing to purchase;

 

(b)          To Sellers, a Closing certificate, executed by an officer of Buyer
and certifying to the accuracy of Buyer’s representations and warranties under
this Agreement as of the Closing; and

 

(c)          To Sellers, such other documents and instruments reasonably
required or requested to complete the Closing of this transaction.

 

17.2        By Sellers. On or before the Closing, Sellers will deliver to the
Buyer the following:

 

(a)          All documents and records in Sellers’ possession, relating to the
Companies, in any format or media;

 

(b)          An Assignment and Assumption of Member Interest, acceptable to both
parties, for each of the Companies, relating to Sellers’ assignment of rights
and delegation of obligations of Sellers’ Member Interests as of the Closing;

 

(c)          A Bill of Sale and executed Titles for transfer of the Vehicles to
be purchased by Buyer at the Closing, if any;

 

(d)          Articles of Amendment for each of the Companies for filing with the
Washington, Oregon, and Arizona Corporation Commissions, reflecting removal of
Sellers from those entities as Members, Managers, Statutory Agent, and any other
position;

 

(e)          A Closing certificate, executed by Sellers, certifying to the
accuracy of Sellers’ representations and warranties under this Agreement as of
the Closing; and

 

(f)          Such other documents and instruments reasonably required or
requested to complete the Closing of this transaction, specifically including
the replacement of account signatories contemplated in Section 6 above.

 

In addition, at least two business days prior to the earlier of (i) the
expiration of the Confirmatory Diligence Period or (ii) the Closing, Sellers
shall deliver to the Buyer a complete set of disclosure schedules.

 

18.          Records; Document Storage.

 

18.1          Storage. Buyer will maintain at its expense all Company records
and documents for the period of all applicable statutory limits. Sellers shall
hold Buyer harmless from any loss, damage, or expense, relating to Buyer’s
storage of the documents, so long as Buyer does not intentionally destroy any
records prior to expiration of any requisite statutory limit.

 

18.2          Access to Records. After the Closing Date, Sellers shall have
reasonable access to records which may be in Buyer’s possession and which relate
to operation of the Business prior to the Closing Date for the purpose
examination, copying and use, at Sellers’ cost, in connection with Sellers’
accounting, auditing, or tax purposes.

 



15

 

 

19.          Risk of Loss Prior to Closing Date. Buyer shall, at its election,
be relieved from the obligations recited in the Agreement in the event that,
before the Closing of the transaction, the properties to be acquired by Buyer,
or any substantial part thereof, or the operation of the Business, shall be
materially adversely affected by any substantial loss from any cause whatsoever,
including, but not limited to fire, accident, acts of God, explosion,
earthquake, windstorm, flood, war, embargo, condemnation or threat thereof,
confiscation or threat thereof, or any order of the federal, state or local
government, or other governmental subdivision.

 

20.          No Brokerage. All parties acknowledge and agree that no brokerage
fees or other commissions are due and payable as a result of this transaction,
and that no party is represented by any broker. Each party shall indemnify the
other against any claim for commissions or fees made by a third party in
violation of this Section.

 

21.          Notices. All notices hereunder shall be in writing and shall be
deemed given only if delivered personally or mailed by registered or certified
mail, postage prepaid, addressed as respectively indicated below. The parties
may, by notice as provided herein, designate other or different addresses to
which notices shall be given and all notices shall thereafter be sent to such
party at the address so established. Notices shall be addressed as follows:

  

If to Sellers: 

Cheryn K. Robins and Vernon G. Robins 

2317 E. Dry Wood Rd. 

Phoenix, 85024 

Tel: 602.738.0482 

Email: rockinrobins@yahoo.com 

 

and copy to:

Dalon J. Morgan 

Pinnacle Plan Law Center, PLC 

7025 N. Scottsdale Rd., ste. 115 

Scottsdale, AZ  85253 

Tel.: 480.513.0466  

Facs.: 480.922.7477  

Email: djm@dalonmorgan.com

 

If to Buyer: 

John Quandahl, CEO 

Western Capital Resources, Inc. 

11550 I Street, Suite 150 

Omaha, NE 68137 

Tel: 402.551.8888 

Email: johnq@wcrimail.com 

 

and copy to:

Paul Chestovich

Maslon LLP

3300 Wells Fargo Center

90 South Seventh Street 

Minneapolis, MN 55402 

Tel.: 612.672.8305  

Facs.: 612.642.8305 

Email: Paul.Chestovich@maslon.com

 



16

 

 

22.          Escrow Instructions. This Agreement shall constitute and be used as
escrow instructions. The parties agreed to deliver a signed copy of this
Agreement to Terry-Ann Shepstead, Branch Manager, American Title Service Agency,
LLC (“Escrow Agent”), within three (3) days of the execution of this Agreement.
All documents necessary to close this transaction shall be executed promptly by
Seller and Buyer in the standard form used by Escrow Agent. All escrow fees,
closing and escrow costs, unless otherwise stated herein, shall be allocated
between Seller and Buyer in accordance with local custom and applicable laws and
regulations. Escrow Agent shall provide the parties and their respective
representatives access to escrowed materials and information regarding the
escrow. Any documents necessary to close the escrow may be signed in
counterparts, each of which shall be effective as an original upon execution,
and all of which together shall constitute one and the same instrument.

 

23.          Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Arizona, without regard to its
choice of law provisions.

 

24.          Partial Invalidity. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, such provision
shall be deemed to be modified to the minimum extent necessary to make the
provision valid and enforceable. Such holding will not invalidate or render
unenforceable any other provision.

 

25.          Other Rules of Construction. Words in the singular include the
plural and in the plural include the singular. Words importing any gender
include the other gender. The word “or” is not exclusive. The word “including”
means including, without limitation. This Agreement is not to be construed
against the drafting party.

 

26.          Counterparts. This Agreement may be executed in multiple
counterparts, and when a counterpart has been executed by each of the parties
hereto, such counterparts, taken together, shall constitute a single agreement.
Duplicate and/or faxed or emailed originals may also be utilized, each of which
shall be deemed an original document.

 

27.          Complete Agreement. This Agreement (including the Schedules
attached and which are by reference incorporated herein) contains the complete
agreement between Buyer and Sellers with respect to the subject matter described
in the Agreement, and supersedes any prior understandings, letters of intent,
agreements or representations by or between the parties, whether written or
oral. From the Closing, Sellers will have no further interest in the Companies’
operation, and Sellers’ interests fully severed and dissolved. The terms of this
Agreement are intended to incorporate the terms of the Letter of Intent, dated
May 11, 2015 between the parties (“LOI”), and to expand on such terms as
required in a transaction of this nature. To the extent there is a conflict
between the LOI and this Agreement, the term of this Agreement shall govern

 



17

 

 

28.          Binding Nature. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective trustees, successors and
assigns.

 

29.          Expense of This Agreement. Each of the parties agrees that each
party shall be responsible for their own fees, expenses and legal costs in
association with this Agreement.

 

30.          Confidentiality.

 

(a)          General. The parties acknowledge that it is in their mutual best
interest to maintain the strict confidentiality of this transaction, and to act
as quickly as possible to close the Agreement before details are revealed to the
public or within the cellular market. The parties shall not reveal to anyone,
other than as may be mutually agreed in writing or otherwise required by law,
the existence of this Agreement or any of the terms and conditions of this
Agreement until the Closing Date, and shall cause their respective officers,
employees, agents, attorneys, etc. to comply with such confidentiality
requirements. Buyer shall exercise absolute best efforts in maintaining strict
confidentiality while performing its due diligence. In addition, neither party
will make any comments or statements that disparage the reputation, skills, or
goodwill of the other.

 

(b)          Securities Compliance. Sellers acknowledge that United States
securities laws prohibit any person or firm having material non-public
information about a public reporting corporation such as Buyer (including a
possible transaction involving Buyer) from (i) purchasing or selling securities
of such corporation in reliance on such information, or (ii) communicating such
information to any other person or firm under circumstances in which it is
reasonably foreseeable that such other person or firm is likely to purchase or
sell securities of such corporation in reliance on such information. 
Accordingly, Sellers agree, for so long as they have any material non-public
information regarding Buyer, not to (y) purchase or sell securities of Buyer, or
(z) furnish or communicate such information to any person or firm under
circumstances in which it is reasonably foreseeable that such person or firm is
likely to purchase or sell securities of Buyer in reliance thereon. 

 

31.          Arbitration of Disputes. Any dispute or claim in law or equity
arising out of this contract or any resulting transaction shall be decided by
neutral binding arbitration in accordance with the rules of the American
Arbitration Association, and not by court action except as provided by Arizona
law for judicial review of arbitration proceedings. By initialing in the space
below Buyer and Sellers agree to have any dispute arising out of the matters
included in the “Arbitration of Disputes” provision decided by neutral, binding
arbitration as provided by Arizona law and are giving up any rights they may
possess to have the dispute litigated in a court or jury trial. By initialing in
the space below Buyer and Sellers are giving up judicial rights to discovery and
appeal; unless those rights are specifically included in the “Arbitration of
Disputes” provision. If Buyer or Sellers refuse to submit to arbitration after
agreeing to this provision, such party may be compelled to arbitrate under the
authority of the Arizona code of civil procedure. Agreement to this arbitration
provision is voluntary. We have read and understand the foregoing and agree to
submit disputes arising out of the matters included in the “Arbitration of
Disputes” provisions to neutral, binding arbitration.

 



18

 

 

Buyer _______               Sellers _______                 _______
                 _______

 

32.           Attorneys’ Fees. In the event of litigation or arbitration
proceedings brought by any party to enforce the terms of this Agreement or
otherwise relating directly or indirectly to this Agreement, the prevailing
party, in addition to any and all other rights and remedies, will be entitled to
recover its reasonable attorneys’ fees incurred. 

 

33.          Further Assurances. Sellers shall, at any time and from time to
time at and after the Closing, upon request of Buyer and without additional
consideration, take any and all steps reasonably necessary to place Buyer in
possession and operating control of the Business and its various assets and
accounts, and Sellers will do, execute, acknowledge and deliver, or will cause
to be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances and assurances as may be reasonably required
for the more effective transfer and confirmation to Buyer of title and
possession of the Sellers’ Member Interests. 

 

34.          Time of Essence. Time is of the essence with respect to the
performance of all terms, covenants, conditions and provisions of this
Agreement. 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. SIGNATURES FOLLOW]

 



19

 



 

The parties have executed this Agreement on the year and date first above
written. 



          BUYER:   SELLERS: PQH Wireless, Inc.               By       /s/ John
Quandahal     /s/ Cheryn K. Robins John Quandahl, CEO  

Cheryn K. Robins

Individually and Trustee

Robins Family Trust, dated October 21, 2010

                  /s/ Vernon G. Robins       Vernon G. Robins
Individually and Trustee
Robins Family Trust, dated October 21, 2010           ACCEPTED AND AGREED:      
    Green Communications, LLC,   Green Communications, LLC, a Washington limited
liability company   an Oregon limited liability company           By    /s/
Cheryn K. Robins   By     /s/ Cheryn K. Robins Cheryn K. Robins, Manager  
Cheryn K. Robins, Manager           By      /s/ Vernon G. Robins   By      /s/
Vernon G. Robins Vernon G. Robins, Manager   Vernon G. Robins, Manager          
Green Communications, LLC,   Go Green, LLC, an Arizona limited liability company
  an Arizona limited liability company           By    /s/ Cheryn K. Robins   By
   /s/ Cheryn K. Robins Cheryn K. Robins, Manager   Cheryn K. Robins, Manager  
        By      /s/ Vernon G. Robins   By     /s/ Vernon G. Robins Vernon G.
Robins, Manager   Vernon G. Robins, Manager

  



20

 